DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, 14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 20180293873, in view of Anderson US 20090112541 
Claims 1 and 22:  The Liu reference provides a teaching of an apparatus to provide to a human operator a view of displayed images and a view of a piece of hygiene equipment (see FIG. 10B showing an image and  piece of hygiene equipment, i.e. a sink and a soap dispenser) , the apparatus comprising:
	an interface to a sensor which is configured to generate a motion sensor output indicating a movement of a human (see paragraph 66 having a motion sensing device to detect to motion of the user’s wrist);
an access to a data repository which stores base data for generating images representing various pieces of hygiene equipment (see paragraph 181 and FIG. 10B images related to hygiene equipment e.g. a sink and a soap dispenser. ) and views of different virtual environment in which tasks by said human operator can be performed (see paragraph 181 having a virtual reality training session )
a sequencer section configured to determine a sequence of situations in relation to a view by said human (see paragraph 194 the different type of motion that the user has to follow to complete the training).  
While the Liu reference provides a teaching of virtual reality system having an image generation section configured to generate the images to be displayed based on said base data and said motion sensor output (see paragraph 190 guidance for proper motion), the Liu reference is silent on the teaching of an image generation section configured image displayed and produde views of a virtual environment and one or more virtual pieces of hygiene equipment included in the virtual environment, the virtual environment, and the one or more virtual pieces of hygiene equipment being fully artificial, wherein the one or more virtual pieces of hygiene equipment includes an virtual piece of hygiene equipment that corresponds to an event indicative of a use situation of a piece of hygiene equipment represented by the virtual piece of hygiene equipment;
a sequencer section having one or more virtual pieces of hygiene equipment appearing in said virtual environment by said human operator; and
an event section configured to determine an event in relation to said piece of hygiene equipment and to allocate said determined event in relation to the sequence of situations.   

However, the Anderson reference provides a teaching of an image generation section configured image displayed and produce views of a virtual environment and one or more virtual pieces of hygiene equipment included in the virtual environment (see FIG. 5a-b showing a virtual environment with a plurality of pieces of hygiene equipment in the virtual environment e.g.: a sink 530 and soap dispenser 515), the virtual environment, and the one or more virtual pieces of hygiene equipment being fully artificial (see paragraph 32 being viewed through a VR headset), wherein the one or more virtual pieces of hygiene equipment includes an virtual piece of hygiene equipment that corresponds to an event indicative of a use situation of a piece of hygiene equipment represented by the virtual piece of hygiene equipment (see paragraph 46 user interacting with the handwash station);
a sequencer section having one or more virtual pieces of hygiene equipment appearing in said virtual environment by said human operator (see paragraph 35); and
an event section configured to determine an event in relation to said piece of hygiene equipment and to allocate said determined event in relation to the sequence of situations (see paragraph 36 and the flowchart of FIG. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the feature of an image generation section configured image displayed and produce views of a virtual environment and one or more virtual pieces of hygiene equipment included in the virtual environment, the virtual environment, and the one or more virtual pieces of hygiene equipment being fully artificial, wherein the one or more virtual pieces of hygiene equipment includes an virtual piece of hygiene equipment that corresponds to an event indicative of a use situation of a piece of hygiene equipment represented by the virtual piece of hygiene equipment; a sequencer section having one or more virtual pieces of hygiene equipment appearing in said virtual environment by said human operator; and an event section configured to determine an event in relation to said piece of hygiene equipment and to allocate said determined event in relation to the sequence of situations, as taught by the Anderson reference in order to provide a realistic training simulation.  
Claim 2:  The Liu reference provides a teaching of wherein the event section is configured to determine whether said allocation is to result in providing a feedback to said human operator (see paragraph 90 and 116-117providing certain feedback for the user to comply with the hygiene requireement)  
Claim 3:  The Liu reference provides a teaching of wherein said image generation section is configured to generate one or more further images to be displayed based on said determination that the allocation is to result in providing a feedback (see paragraph 181, 183 feedback media is presented to the user and FIG 13A-B  an imaged is displayed as a feedback).  
Claim 4:  The Liu reference provides a teaching of wherein the sequencer section is configured to determine a sequence of situations in relation to a displayed image (see paragraph 72 as sequence of action for completing the hygiene requirement).  
Claim 6:  The Liu reference provides a teaching of an opportunity determination section configured to determine an opportunity to use a piece of hygiene equipment based on one or more determined situation(s) (see paragraph 149 determining an opportunity exist when a user is near a hygiene station). 
Claim 9:  The Liu reference provides a teaching of comprising an input receiving section configured to receive an input from the human operator (see paragraph 81) and to determine any one of a situation, a use event, and an opportunity (see paragraph 72 the systems determining a user hand motion during a handwashing event).  
Claim 11:  The Liu reference provides a teaching wherein the event section is configured to determine as an event a completed task in relation to said piece of hygiene equipment (see paragraph 188 the system can notify the user that a cleaning step is complete).  
Claim 14:  The Liu reference provides a teaching of comprising a sound output section configured to output a sound to said human operator in relation to allocating a determined event (see paragraph 86 and 99).  
Claim 17:  The Liu reference provides a teaching of wherein the data repository stores further base data for generating images representing views of a piece of hygiene equipment (see paragraph 214 different examples hygiene item), and wherein the image generation section is configured to generate the images to be displayed also based on said further base data (see paragraph 62).   
Claims 5, 7-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 20180293873, in view of Anderson US 20090112541 and further in view of  Moore US 20150254965
Claim 5:  The Liu reference is silent on the teaching of wherein the event section is configured to determine as an event a use situation of said piece of hygiene equipment.
	However, the Moore reference provides a teaching of wherein the event section is configured to determine as an event a use situation of said piece of hygiene equipment (see paragraph 33 the hygiene device notifies the server after it is used).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the feature of  wherein the event section is configured to determine as an event a use situation of said piece of hygiene equipment, as taught by the Moore reference, in order to provide the user with a reminder to maintain his/her hygiene status.
Claim 7:  The Liu reference is silent on the teaching of further comprising a compliance calculation section configured to calculate a compliance metric based on a determined opportunity, a determined use situation, and a rule.
However, the Moore reference provides a teaching of comprising a compliance calculation section configured to calculate a compliance metric based on a determined opportunity, a determined use situation, and a rule (see paragraph 6 [e.g., a hygiene compliance ratio corresponding to a ratio of hygiene compliance to hygiene non-compliance of the user with respect to hygiene opportunities] and paragraph  25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the feature of comprising a compliance calculation section configured to calculate a compliance metric based on a determined opportunity, a determined use situation, and a rule, as taught by the Moore reference in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).  
Claim 8:  The Liu reference is silent on the teaching of wherein the image generation section is configured to generate further images to be displayed based on said compliance metric.  However, the Moore reference provides a teaching of wherein the image generation section is configured to generate further images to be displayed based on said compliance metric (see paragraph 31 providing alert to the user).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with the feature of wherein the image generation section is configured to generate further images to be displayed based on said compliance metric, as taught by the Moore reference in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).     
Claim 10:  The Liu reference is silent on the teaching wherein the event section comprises a sensor configured to detect a signal in relation to a use of a piece of hygiene equipment.
However, the Moore reference provide a teaching wherein the event section comprises a sensor configured to detect a signal in relation to a use of a piece of hygiene equipment (see paragraph 33 sensor is able to detect whether the hygiene device is activated or not). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with  the feature of wherein the event section comprises a sensor configured to detect a signal in relation to a use of a piece of hygiene equipment, as taught by the Moore reference, in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).     
Claim 12:  The Liu  reference is silent on the teaching of wherein the event section comprises a sensor configured to detect a signal from a piece of hygiene equipment.  
However, the Moore reference provides a teaching of the event section comprises a sensor configured to detect a signal from a piece of hygiene equipment (see paragraph 28 hygiene device receiving connection request to connect to the user’s mobile device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with the feature of a sensor configured to detect a signal from a piece of hygiene equipment, as taught by Moore, in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).     
Claim 13:  The Liu reference is silent on the teaching of wherein the event section is configured to determine said event in response to detecting said signal from the piece of hygiene equipment.
However, the Moore reference provides a teaching of wherein the event section is configured to determine said event in response to detecting said signal from the piece of hygiene equipment (See paragraph 30-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with wherein the event section is configured to determine said event in response to detecting said signal from the piece of hygiene equipment, as taught by Moore, in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).       
Claim 21:   The Liu reference is silent on the teaching wherein the piece of hygiene equipment is any one of a soap dispenser, a dispenser for disinfectant solutions, gels or substances, a towel dispenser, a glove dispenser, a tissue dispenser, a hand dryer, a sink, a bin, a used hygienic product receptacle, an ultraviolet (UV) light assisted disinfectant point, and a radiation assisted disinfectant point.
However, the Moore reference provides a teaching of wherein the piece of hygiene equipment is any one of a soap dispenser (see paragraph 23 soap dispenser).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the feature wherein the piece of hygiene equipment is any one of a soap dispenser, as taught by Moore, the Moore reference in order to provide the user with a reminder to maintain his/her hygiene status. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu 20180293873, in view of Anderson US 20090112541 and in view of  Chestnut 20160307459
Claim 15:   The Liu reference is silent on the teaching of wherein the images are displayed images via a head-mounted and said sensor is configured to generate a motion sensor output while the human operator uses said HMD.  
The Chestnut reference provides a teaching of wherein the images are displayed images via a head-mounted display, HMD (see FIG. 7 and 8) and said sensor is configured to generate a motion sensor output while the human operator uses said HMD (see paragraph 80).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the feature of wherein the images are displayed images via a head-mounted and said sensor is configured to generate a motion sensor output while the human operator uses said HMD, as taught by the Chestnut reference, in order to provide an intuitive training environment for the user.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US 20180293873 in view of Anderson US 20150254965 and in view of Rizvi et al US 20150127365
Claim 19:  While the Liu reference provides a teaching of a computer and processing device, it silent if implemented as a mobile computing  selected from any one of a mobile phone, a smart phone, a tablet computer, a personal digital assistant, and a portable computer.
However, the Rizvi reference provides a teaching of a mobile computing  selected from any one of a mobile phone, a smart phone, a tablet computer a portable computer (see paragraph 22 and paragraph 82).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with the feature of a mobile computing selected from any one of a mobile phone, a smart phone, a tablet computer a portable computer, as taught by Rizvi, in order to provide a the user with an intuitive computing device.  
Claim 20:  The Liu reference is silent on the teaching of implemented as a mobile computing device and said detector being implemented by a camera of said mobile computing device.
However, the Rizvi reference provides a teaching of implemented as a mobile computing device and said detector being implemented by a camera of said mobile computing device (see paragraph 82). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Liu reference with implemented as a mobile computing device and said detector being implemented by a camera of said mobile computing device, as taught by Rizvi, in order to provide a the user with an intuitive computing device.     

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J UTAMA/Primary Examiner, Art Unit 3715